DETAILED ACTION
The application of Hunter et al., for an “Incident detection and management” filed on November 25, 2020, which is a continuation of U.S. Application No. 16/830061, filed on March 25, 2020, now U.S. Patent No. 10970150, has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The information disclosure statements (IDS) submitted on November 25, 2020 and September 22, 2021 have been considered.
Claims 21-40 are presented for examination. 
Claims 1-20 have been cancelled by a preliminary amendment.

Claims 21 and 35 have been amended by an examiner’s amendment.

Claims 21-40 are allowed and have been renumbered 1-20 respectively. 

Terminal Disclaimer
The terminal disclaimer filed on September 22, 2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s representative Andrew J. Freyer (Reg. No. 78711), on September 22, 2021. The application has been amended as follows: 

Claims 21 and 35 have been amended and a new claim listing reflecting the examiner’s amendment is attached to this office action. 
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
After a complete search of all the relevant prior art the examiner has determined the claims are in condition for allowance. The following limitations when viewed in combination with the remainder of the claim as a whole place this application in condition for allowance. 
As per independent claims 21, 28, and 35, the examiner finds the novel and non obvious feature of claims, when read as whole to be receiving a first issue report at a first time; receiving a second issue report at a second time, after the first time, and within a threshold interval of the first time; selecting a data item to compare between the first issue report and the second issue report; determining a similarity between the first issue report and the second issue report based on the selected data item; updating an similar issue count based on a determination that at least one of the first issue report or the second issue report exhibit a similarity to at least one of a set of previously-received similar issue reports, the set of previously-received similar issue reports associated with an issue report rate; updating the issue report rate based at least in part on the first time and the second time; generating an alert that a possible incident is identified in response to determining that: the similarity exceeds a threshold similarity; the similar issue count exceeds a minimum issue similar issue count threshold; and the updated .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113